,
                                                J
     OFFICE   OF THE ATTORNEY       GENERAL     OF TEXAS
                           AUSTIN




                                              January 28, 1939

Mr. Joseph A. Beyer
County Attorney
Crane County
Crane, Texas
Dear Sir:




                                                of aanuery 10,
1939, to Xon, Gorald                            Dcpsrtnont for an
opinion in rqgard to tax                              tax claims.




         The County or District Attorney shall repro-
    sent the Stete and County ii1all suits against do-.
    liqucnt tax-Dayors, alla Sn ~~33 OOncOtOd   .3hd1
    be paid over imodiatoly to the County Collcotor."
9utaj.dcattorneys may bo c.r,ployad
                                 by tho Comisslonerst Courts
Under certain cirounstnncesto onforce ths collcotiorlof tams
        Mr ,.SoScph A. fieyer
                           ',January 28, 1939, Pago 2

         according to Articles 7335 and 733%.
                   These Statutes do not &ive tho attorney bring-
...I     ing‘tax Suits po?er or authority to aompromiso or settle
         Suoh suits for any Sum less than the assesS.znt is made
         for and no other stetuto that we can find gives him Such
         authority. Taxing authorities have only those po%ers that
         are cxprossly given them, ana WC think the Same rule vrould
.        apply to a tax attdrney thnt was expressed in regard to a
         tax assessor in the case of Stato vs. Cage, 176 S. 7;.928,
         as3foll0vrS:
                      "St Seems to be well Settled that an ASSOSS-
                 or of taxes has only such po?:iaro
                                                  as are expressly
                 given by statute."
                   Another roaaon Why a tax cannot be compromised is
         because it is not an "obligation"that is subject to compro-
         raise. As said by the Supreme Court of the United States in
         ;II;ease of Lane Oounty vs. Oregon,,7 Wall. 71, 19 Law za.
             ,            .'

                      "A taz is an &post levied by authority of
                 govornmant upon its citizens, or Subjecta, for
                 the support of the State. It is not founded on
                 oontraot or agrcciaant .‘I


         A tax not being founded upon aontract or tho result of a oon-
       _ traot it cannot be oompromlsod, because as Said in 12 Corpus
         Jurin, 316,
                      nParties having tho oapacity to contract
                 with relation to the subjoot matter are cssen-
                 tial to the validity of a oompromise.*<
                   phore are no Texas appellate court cases directly
         on the question, but the rule in the other states where it
         has come up seems to be that n tax officer has no authority
         to tsompromissor release any claim for taxes. 3 Cooloy on
         Taxation, 4th Ed. 2493; People VS. Kimiiel,323 Ill. 261, 154
N.E. 97; Pctor vs. Parkinson, 83 Ohio St. 36, 93 N.IE,.ti97,
         and Lo&an City vs. Allen (Utah), 44 ~Pac. 2nd 1035.
         CBS? of People vs. KLxw~, 92,     the Supreme Court of Ilii-
         nois Said:
                       Vnxas are asseosed by public officers in
                 accordnnco with rules and principles established
                 by law, nna, if e?:~:ossivc, provision 13 usually
.




    Mr. Joseph A. Dsycr, January 29, 1939, Faga j    T--
      .-                                          .-


        made for their abatcnont by a court or so.718
                                                    other
        nppropriate tribunal. Ganerally, tax officcrc or
      - boards of county comnissioners,or the like, have
        no power to coqroa3isc a tax, or to relcese it
        wholly or in part, unless specially authorized to
        do,so by statute."
              You ask in your questIon if the attorney con settle
    the suit for a SWII"less than the mount of taxes originally
    sued for...beforc suit is actually tried." Ke cssu~e that
    the suit was only for the ar~ountof the assessncnt plus pen-
    alties and court costs,
              Our answer to your inquiry is that an attorney who
    handles the collection of delinc,usnttaxes does,not have the
    power to settle or conproaiss'tax Suits fork0 sun less
    than the amount of the assosszent ~1.~3pek@.tios and oourt
    costs.
                                          Yours very truly
                                      ATTORNtT   GFXERAL OF TEXAS


                                                       Assistant